Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Currently there are no recognized generic claims to the following patentably distinct species:
Species I, Figs. 7-12, 14-15A: Figs. 7-12, 14-15A disclose a first embodiment of a semiconductor device.
Species II, Fig. 13: Fig. 13 discloses a second embodiment of a semiconductor device. The schematic view in FIG. 13 shows an assembly 200 comprising components of a power module of a second embodiment, comprising a baseplate 220, power substrate 222, power terminals 225 and 227 extending through the cover 210 of the housing to external power terminals 226 and 228 on top of the housing at height h.sub.1, and low profile control terminals 234 extending to height h.sub.2, all of which are similar to those shown in FIG. 12, except that, in the assembly of this embodiment, the driver board 250, with its components, is contained within the cover 210 of the housing, underlying the busbar 256.
Species III, Fig. 15B: Fig. 15B discloses a third embodiment of a semiconductor device. As illustrated schematically in FIG. 15B, in a module of a third embodiment, when the dynamic pins are omitted, although this topology provides low inductance SS and G terminal pins in close proximity to each GaN switching device for reduced gate loop inductance for each HSS/LSS switch, without the dynamic pins, there are unbalanced power commutation loop inductances for each parallel connected HSS/LSS.
Species IV, Figs. 18-20, 21C-21D: Figs. 18-20, 21C-21D disclose a fourth embodiment of a semiconductor device. FIG. 18 shows a schematic diagram of an interior view of an assembly 300 of components of a power module of a fourth embodiment, configured for a full-bridge GaN switch topology. The assembly 300 comprises a thermally conductive baseplate 320 having bolt holes 321 for mounting to an underlying cold plate or heatsink. For example, the baseplate comprises a thermally conductive metal layer or a thermally conductive metal-ceramic multilayer substrate. A power substrate 310 is provided on the baseplate 320. The power substrate comprises e.g. a ceramic substrate and a metal layer defining conductive metal tracks for power buses 324-1, 324-2, 324-3 and 324-3 and contact areas 323 for rows of terminals 334, 336 and 338. The baseplate 320 and power substrate 310 may be separate elements, or they may be provided by layers of a multilayer substrate, such as a direct bond copper (DBC) substrate. Device areas of the power substrate are arranged for attachment of encapsulated GaN power switching devices 500 arranged in two rows, i.e. a first row of high side switches 500-1 and a second row of low-side switches 500-2. Each switch position comprises two GaN E-HEMTS connected in parallel. The GaN E-HEMTs are packaged, e.g. encapsulated in packaging comprising low inductance interconnections to source, drain and gate contact areas on a top side of the package as illustrated schematically, and a thermal pad on the underside of the package. The power buses 324-1, 324-2, 324-3 and 324-4 extend between the rows of GaN power switching devices, with areas for attachment of power terminal members. Terminal members 334 and 336, i.e. gate terminals G and source-sense terminals S for each GaN switching device are arranged as rows extending lengthwise along each side of the power substrate 322, and extend directly from control contact areas 323 placed in close proximity to the respective GaN device that they control. The low-profile terminals 334 and 336 for the gate G and source-sense SS connections for each device are bonded to and electrically connected to the control contact areas 323 to provide a short low inductance gate drive control connection. The control terminals may comprise additional terminal members 338 for other elements, e.g. for a temperature sensor.
Species V, Figs. 22A-22B: Figs. 22A-22B disclose a fifth embodiment of a semiconductor device. FIG. 22A shows a schematic diagram of a view of a power module 400 of a fifth embodiment, wherein the housing 401 comprises a baseplate 420 and cover 410, in which four power terminals 426 are arranged along a top of the cover 410 of the module, and a row of control terminals 434 extend through a low-profile part 411 of the cover 410, for mounting of a driver board thereon, i.e. extending laterally of the cover 410 of housing. FIG. 22B shows a schematic side view of the power module 400 of the fifth embodiment showing the power terminals 426 extending through the top of the housing cover 410 at height h.sub.1 and the low profile control terminals 434 at height h.sub.2. This alternative configuration provides for height h.sub.1 of the power terminals to be selected to meet creepage and clearance requirements, and for height h.sub.2 to provide low profile control terminals for lower inductance in the gate drive circuit, for mounting of the gate driver board on the control terminals, with the gate driver board extending laterally of the housing.
Species VI, Figs. 27-28: Figs. 27-28 disclose a sixth embodiment of a semiconductor device. FIG. 27 shows a module which is modified to add additional pins for power connections to V+, V- and Vo, i.e. additional "dynamic performance pins" which are configured to provide a lower inductance path which balances the power commutation loop for parallel connected switching devices, as described with reference to FIGS. 14 and 15A for the power module of the first embodiment. The dynamic performance pins 140P and 140N to the high side drain and low side source are employed in an existing power module to redirect the high-frequency current without moving or reconfiguring the power terminals.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no recognized generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813